DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s amendments filed 1/10/2019. Claims 1-17 have been amended, no new claims have been added or cancelled and thus claims 1-17 are currently pending. 
Claim Objections
Claim 14 line 6 is objected to because of the following informalities:  Line 6 recites “in the in the” Examiner requests the repetition be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 11, 12, 13, 14, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (GB 2,255,912) in view of Mauze (U.S. Pat. 6,038,922).
Regarding claim 1, Maurer discloses a dispensing device for anesthetic in a breathing gas stream, the dispensing device comprising (Page 2 lines 22-30 disclose an anesthetic evaporator supply anesthetic to a chamber flow gas; Fig. 1 dispensing device (1); Fig. 1 reproduced below): a flow duct for an anesthetic containing breathing gas stream (Page 6 lines 35-36 and Page 7 lines 1-5; Fig. 1 evaporator flow chamber (8); Fig. 1 reproduced below); a control unit (Page. 8 lines 14-17 discloses a control unit); 
Maurer does not disclose a first temperature sensor; wherein the first temperature sensor detects the temperature of the evaporation surface and sends a first temperature signal to the control unit; wherein the control unit is configured to control an anesthetic concentration based on the first temperature signal and the second temperature signal.
However, Mauze teaches a first temperature sensor; wherein the first temperature sensor detects the temperature of the evaporation surface and sends a first temperature signal to the control unit; wherein the control unit is configured to control an anesthetic concentration based on the first temperature signal and the second temperature signal (Col. 2 lines 30-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Maurer to incorporate a temperature sensor to detect the temperature of the evaporation surface and determine the concentration of the anesthetic based on the temperature sensors as taught by Mauze. The skilled artisan would have been motivated to make the modification in order to ensure a patient is receiving the correct concentration of anesthetic (Mauze, Col. 1 lines 20-22). 
[AltContent: textbox (Flow Duct)][AltContent: arrow]
    PNG
    media_image1.png
    610
    699
    media_image1.png
    Greyscale


Regarding claim 2, the modified device of Maurer does not explicitly disclose the control unit comprises a determination module which determines an anesthetic state point of anesthetic from the first temperature signal and the second temperature signal and; the state point is associated with a defined anesthetic concentration in the breathing gas stream. 
However, Mauze teaches the control unit comprises a determination module which determines an anesthetic state point of anesthetic from the first temperature signal and the second temperature signal and; the state point is associated with a defined anesthetic concentration in the breathing gas stream (Col. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Maurer to incorporate a determination module to determine the state point of the anesthetic as taught by Mauze. The skilled artisan would have been motivated to make the modification in order to ensure a patient is receiving the correct concentration of anesthetic (Mauze, Col. 1 lines 20-22). 
Regarding claim 3, the modified device of Maurer discloses and the control unit is configured to control the anesthetic concentration based on the first temperature signal and the second temperature signal (Page 7 lines 29-36 and Page 8 lines 1-4 disclose adjusting the temperature of the chamber to achieve the desired temperature). 
Maurer does not disclose the control unit comprises a calculation module which is configured to determine a difference amount between the first temperature signal and the second temperature signal; 
However, Mauze teaches the control unit comprises a calculation module which is configured to determine a difference amount between the first temperature signal and the second temperature signal; and the control unit is configured to control the anesthetic concentration based on the first temperature signal and the second temperature signal (Col. 2 lines 30-48 discloses finding the difference between the two temperature sensors to find the concentration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Maurer to find the difference between the temperature sensors as taught by Mauze. The skilled artisan would have been motivated to make the modification in order to ensure a patient is receiving the correct concentration of anesthetic (Mauze, Col. 1 lines 20-22). 
Regarding claim 4, the modified device of Maurer discloses the control unit comprises a regulating unit which is configured to regulate the difference amount to a minimum (Page 7 lines 29-36 and Page 8 lines 1-4 disclose adjusting the temperature of the chamber to achieve the desired temperature and thus concentration).
Regarding claim 5, the modified device of Maurer discloses the control unit comprises: a desired value input for input of a desired value signal for the anesthetic concentration in the breathing gas stream; and a regulating unit configured to regulate the anesthetic concentration in a patient feed line to the desired value signal (Maurer, Page 3 lines 22-29; Page 7 lines 27-36 and Page 8 lines 1-4 disclose a desired temperature setting and a regulating unit for obtaining the desired temperature. Since the concentration is directly dependent upon temperature the concentration is regulated).
Regarding claim 6, the modified device of Maurer discloses an outflow valve which is connected to the flow duct in a fluid communicating manner and is regulated by the regulating unit (Maurer, Page 8 lines 14-19). 
Regarding claim 11, the modified device of Maurer discloses the feed device is at least partially configured as a porous solid sintered body nonwoven fabric or fiber stocking (Maurer, Page 7 lines 9-13 discloses a sintered feed device body; Page 7 lines 21-28 discloses airflow traveling through the sintered body (12)).
Regarding claim 12, the modified device of Maurer discloses an evaporation chamber in which an anesthetic reservoir is arranged upstream of the evaporation surface wherein the feed device is fluid communicating connected to the anesthetic reservoir (Fig. 1 reproduced above shows the anesthetic reservoir upstream of the evaporation surface (12) furthest to the right each evaporation surface of (12) being upstream of the anesthetic reservoir, with the anesthetic feed device connected to the cooling device (14) which is within the anesthetic reservoir).
Regarding claim 13, the modified device of Maurer discloses an anesthetic associated with the evaporator chamber wherein: the anesthetic heater is configured to heat an anesthetic in the anesthetic 
Regarding claim 14, Maurer discloses a process for controlling and/or regulating an anesthetic concentration in a breathing gas stream, the process comprising: providing a dispensing device for anesthetic (Page 2 lines 22-30 disclose an anesthetic evaporator supply anesthetic to a chamber flow gas; Fig. 1 dispensing device (1); Fig. 1 reproduced above), the dispensing device comprising a flow duct for an anesthetic containing breathing gas stream (Page 6 lines 35-36 and Page 7 lines 1-5; Fig. 1 evaporator flow chamber (8); Fig. 1 reproduced above), a control unit (Page. 8 lines 14-17 discloses a control unit), an anesthetic feed device in the flow duct, the anesthetic feed device comprising an anesthetic evaporation surface for evaporation of anesthetic in the flow duct (Page. 7 lines 21-28 disclose air flow, flowing through sintered anesthetic feed device (12) and being enriched with anesthetic vapor; Page 8 lines 27-34 discloses the sintered anesthetic feed device (12) being metallic and thus assists in the evaporation and thus has an evaporation surface; Fig. 1 anesthetic feed device (12) within flow duct (8); Fig. 1 reproduced above); a second temperature sensor wherein the second temperature sensor detects a temperature of the breathing gas stream in the flow duct and sends a second temperature signal to the control unit and detecting a temperature of the breathing gas stream in the flow duct by means of the second temperature sensor (Page. 8 lines 25-31)
Maurer does not disclose the first temperature sensor detects the temperature of the evaporation surface and sends a  first temperature signal to the control unit and the control unit is configured to control an anesthetic concentration based on the first temperature signal and the second temperature signal; detecting a temperature of an evaporation surface with the first temperature sensor; and controlling and /or regulating an anesthetic concentration in the breathing gas stream based on the temperature of the evaporation surface and the temperature of the breathing gas stream in the flow duct with a control unit.
However, Mauze teaches the first temperature sensor detects the temperature of the evaporation surface and sends a  first temperature signal to the control unit and the control unit is configured to control an anesthetic concentration based on the first temperature signal and the second temperature 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Maurer to incorporate a temperature sensor to detect the temperature of the evaporation surface and determine the concentration of the anesthetic based on the temperature sensors as taught by Mauze. The skilled artisan would have been motivated to make the modification in order to ensure a patient is receiving the correct concentration of anesthetic (Mauze, Col. 1 lines 20-22). 
Regarding claim 15, the control unit comprises a desired value input of a desired value signal for the anesthetic concentration in the breathing gas stream, and a regulating unit configured to regulate the anesthetic concentration in a patient feed line to the desired value signal; (Maurer, Page 3 lines 22-29; Page 7 lines 27-36 and Page 8 lines 1-4 disclose a desired temperature setting and a regulating unit for obtaining the desired temperature. Since the concentration is directly dependent upon temperature the concentration is regulated).
Maurer does not disclose a determination module which determines an anesthetic state point of anesthetic from the first temperature signal and the second temperature signal; the anesthetic concentration is determined by the determination module of the control unit based on the temperature of the evaporation surface and the temperature of the breathing gas stream in the flow duct; and the breathing gas stream is regulated on the basis of the anesthetic concentration by the regulating unit of the control unit.
Mauze teaches a determination module which determines an anesthetic state point of anesthetic from the first temperature signal and the second temperature signal; the anesthetic concentration is determined by the determination module of the control unit based on the temperature of the evaporation surface and the temperature of the breathing gas stream in the flow duct; and the breathing gas stream is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Maurer to incorporate a temperature sensor to detect the temperature of the evaporation surface and determine the concentration of the anesthetic based on the temperature sensors; a determination module to determine the state point of the anesthetic as taught by Mauze. The skilled artisan would have been motivated to make the modification in order to ensure a patient is receiving the correct concentration of anesthetic (Mauze, Col. 1 lines 20-22). 
Regarding Claim 16, the modified device of Maurer discloses and the control unit is configured to control the anesthetic concentration based on the first temperature signal and the second temperature signal (Page 7 lines 29-36 and Page 8 lines 1-4 disclose adjusting the temperature of the chamber to achieve the desired temperature); a regulating unit configured to regulate the anesthetic concentration in a patient feed line to the desired value (Maurer, Page 3 lines 22-29; Page 7 lines 27-36 and Page 8 lines 1-4 disclose a desired temperature setting and a regulating unit for obtaining the desired temperature. Since the concentration is directly dependent upon temperature the concentration is regulated); determining the difference amount and the anesthetic concentration is regulated based on the difference amount by the regulating unit (Page 7 lines 29-36 and Page 8 lines 1-4 disclose adjusting the temperature of the chamber to achieve the desired temperature and thus concentration). 
Maurer does not disclose the control unit comprises a calculation module which is configured to determine a difference amount between the first temperature signal and the second temperature signal; 
However, Mauze teaches the control unit comprises a calculation module which is configured to determine a difference amount between the first temperature signal and the second temperature signal; and the control unit is configured to control the anesthetic concentration based on the first temperature 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Maurer to find the difference between the temperature sensors as taught by Mauze. The skilled artisan would have been motivated to make the modification in order to ensure a patient is receiving the correct concentration of anesthetic (Mauze, Col. 1 lines 20-22). 
Regarding claim 17, the modified device of Maurer does not disclose the control unit comprises a determination module, which determines an anesthetic state point of anesthetic from the first temperature signal and the second temperature signal and the state point is associated with a defined anesthetic concentration in the breathing gas stream; the anesthetic concentration is determined based on the state point in a state diagram for the anesthetic.
However, Mauze teaches the control unit comprises a determination module, which determines an anesthetic state point of anesthetic from the first temperature signal and the second temperature signal and the state point is associated with a defined anesthetic concentration in the breathing gas stream; the anesthetic concentration is determined based on the state point in a state diagram for the anesthetic (Col. 10 lines 8-21 discloses determining the steady state under adiabatic conditions, thus the state point of the anesthetic can be found; Col. 10 lines 22-55; Col. 11 lines 4-34, discloses how the steady state is determined through a heat and mass transfer equation and using this equation within a computer or microprocessor for the determination of the concentration of a vapor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Maurer to incorporate a determination module to determine the state point of the anesthetic as taught by Mauze. The skilled artisan would have been motivated to make the modification in order to ensure a patient is receiving the correct concentration of anesthetic (Mauze, Col. 1 lines 20-22). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer in view of Mauze as applied to claims 1-6, in further view of Hay (U.S. Pat. 4,059,657).
Regarding claim 7, the modified device of Maurer does not disclose the outflow valve is configured as a proportional cone valve.
However, Hay teaches a proportional cone valve (Col. 6 lines 8-26 discloses the use of a cone valve).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Maurer to incorporate a cone valve as taught by Hay. The skilled artisan would have been motivated to make the modification as a cone valve is known in the art and one of ordinary skill in the art would reasonably look to modify the valve of Maurer to try a cone valve, in order to provide for temperature and concentration regulation through the use of a restricted flow path providing for laminar flow (Hay, Col. 1 lines 40-53). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer in view of Mauze as applied to claim 1, in further view of Mauze (U.S. Pat. 6,202,480) hereinafter Mauze ‘480.
Regarding claim 8, the modified device of Maurer does not explicitly disclose the first temperature sensor is configured as an electric sensor.
However, Mauze ‘480 teaches an electric temperature sensor (Col. 12 lines 25-31 discloses a temperature sensor sending electrical signals and thus being an electric sensor).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Maurer to incorporate an electric temperature sensor as taught by Mauze ‘480. The skilled artisan would have been motivated to make the modification in order to provide for a more reliable system with a quicker feedback loop for determining the temperature.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer in view of Mauze as applied to claim 1, in further view of Diekmann (U.S. Pat. 6,464,941).
Regarding claim 9, the modified device of Maurer does not disclose the first temperature sensor is configured as a contactless measuring infrared detector.
However, Diekmann teaches the first temperature sensor is configured as a contactless measuring infrared detector (Col 1 lines 60-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Maurer to incorporate a contactless measuring infrared detector as taught by Diekmann. The skilled artisan would have been motivated to make the modification in order to account for a temperature difference that corresponds to a change of the equilibrium concentration of the gas and thus ensure a proper concentration is delivered to a patient (Diekmann Col. 1 Lines 21-30). 
Regarding claim 10, the modified device of Maurer does not disclose the temperature sensors are configured in one piece as a spatially resolving contactless measuring infrared sensor.
However, Mauze teaches the temperature sensors configured in a one piece measuring sensor (Fig. 1 temperature sensor (114) with two temperature sensors (122) and (124) shown in a one piece configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Maurer to incorporate a one piece contactless temperature sensor as taught by Mauze. The skilled artisan would have been motivated to make the modification in order to provide for a compact design. 
The modified device of Maurer does not disclose an infrared sensor. 
 However, Diekmann teaches a contactless measuring infrared detector (Col 1 lines 60-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Maurer to incorporate a contactless measuring infrared detector as taught by Diekmann. The skilled artisan would have been motivated to make the modification in order to account for a temperature difference that corresponds to a change of the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	A. Rusz (U.S. Pat. 4,770,168) teaches an anesthetic vaporizer with a main conduit supplied at an inlet end by a carrier gas of oxygen and nitrous oxide having a constant flow rate. 
B. Bottom (U.S. Pub. 2006/0225735) teaches an Anesthetic agent cassette for an anesthesia machine for delivery to a patient. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        4/24/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785